            Case 2:21-cv-00681-JAM-KJN Document 3 Filed 04/19/21 Page 1 of 2



 1   PHILLIP A. TALBERT
     Acting United States Attorney
 2   KEVIN C. KHASIGIAN
     Assistant U. S. Attorney
 3   501 I Street, Suite 10-100
     Sacramento, CA 95814
 4   Telephone: (916) 554-2700

 5   Attorneys for the United States

 6

 7

 8                                IN THE UNITED STATES DISTRICT COURT

 9                                       EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                                2:21-CV-00681-JAM-KJN
12                          Plaintiff,
                                                              ORDER REGARDING CLERK’S
13          v.                                                ISSUANCE OF WARRANT FOR ARREST
                                                              OF ARTICLES IN REM
14   APPROXIMATELY $19,500.00 IN
     U.S. CURRENCY,
15
                            Defendant.
16

17          WHEREAS, a Verified Complaint for Forfeiture In Rem has been filed on April 16, 2021, in the
18 United States District Court for the Eastern District of California, alleging that the defendant

19 Approximately $19,500.00 in U.S. Currency (hereafter “defendant currency”) is subject to forfeiture to

20 the United States pursuant to 21 U.S.C. § 881(a)(6) for one or more violations of 21 U.S.C. §§ 841 et

21 seq.;

22          And, the Court being satisfied that, based on the Verified Complaint for Forfeiture In Rem and
23 the affidavit of U.S. Postal Inspection Service Postal Inspector Jessica Burger, there is probable cause

24 to believe that the defendant currency so described constitutes property that is subject to forfeiture for

25 such violation(s), and that grounds for the issuance of a Warrant for Arrest of Articles In Rem exist,

26 pursuant to Rule G(3)(b)(i) of the Supplemental Rules for Admiralty or Maritime Claims and Asset

27 Forfeiture Actions;

28 ///
                                                          1
                                                                                Order Re Clerk’s Issuance of Warrant for Arrest
            Case 2:21-cv-00681-JAM-KJN Document 3 Filed 04/19/21 Page 2 of 2



 1          IT IS HEREBY ORDERED that the Clerk for the United States District Court, Eastern District

 2 of California, shall issue a Warrant for Arrest of Articles In Rem for the defendant currency.

 3

 4 Dated: ___________
          April 16, 2021                                        _________________________________
                                                                JEREMY D. PETERSON
 5                                                              United States Magistrate Judge
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                         2
                                                                              Order Re Clerk’s Issuance of Warrant for Arrest
